
	

114 HRES 373 IH: Expressing the sense of the House of Representatives regarding the need for Congress to have the power to implement and enforce limits on when money can be spent on campaign activities, and for other purposes.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 373
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Nolan submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the need for Congress to have the
			 power to implement and enforce limits on when money can be spent on
			 campaign activities, and for other purposes.
	
	
 1.Limiting the campaign seasonIt is the sense of the House of Representatives that— (1)Congress should have the power to implement and enforce limits on when money can be spent on campaign activities;
 (2)registered candidates for Congressional elections should not be allowed to expend campaign funds on advertising more than 60 days before a primary or general election;
 (3)candidates for Congressional office, both incumbents and challengers, should not be allowed to solicit or collect campaign contributions during the hours in which Congress is in session; and
 (4)States should create a single Congressional primary date to increase voter education and participation.
			
